ACCEPTED
                                                                                           03-15-00368-CV
                                                                                                   5788631
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      6/23/2015 2:18:24 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                No. 03-15-00368-CV

                                      IN THE                  FILED IN
                            THIRD COURT OF APPEALS     3rd COURT OF APPEALS
                                                           AUSTIN, TEXAS
                                AUSTIN, TEXAS          6/23/2015 2:18:24 PM
                                                         JEFFREY D. KYLE
                   _____________________________________       Clerk


                                 LAURA PRESSLEY,

                                                           Appellant,

                                         v.

                            GREGORIO “GREG” CASAR,

                                                           Appellee.

                   _____________________________________

                    APPELLEE’S NOTICE OF APPEARANCE AND
                       DESIGNATION OF LEAD COUNSEL

                   _____________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Rule 6.1 of the Texas Rules of Appellate Procedure, Appellee,

Gregorio “Greg” Casar, files this Notice of Appearance and Designation of Lead

Counsel. Lead Counsel for Appellee in this matter in the Court of Appeals is:

                                Kurt Kuhn
                                State Bar No. 24002433
                                KUHN HOBBS PLLC
                                3307 Northland Drive, Suite 310
                                Austin, Texas 78731-4946
                                (512) 476-6000
                                (512) 476-6002 (fax)
                                kurt@kuhnhobbs.com

                                          1
      Please make sure to designate Mr. Kuhn as lead counsel in your file, and to

serve Mr. Kuhn with all pleadings and notices directed to Appellee in this matter.


Dated: June 23, 2015                           Respectfully submitted,


Charles Herring, Jr.                       By:    /s/ Kurt Kuhn
State Bar No. 09534100                            Kurt Kuhn
cherring@herring-irwin.com                        State Bar No. 24002433
Jess M. Irwin III                                 kurt@kuhnhobbs.com
State Bar No. 10425700                            Lisa Bowlin Hobbs
jess@herring-irwin.com                            State Bar No. 24026905
Lauren Ross                                       lisa@kuhnhobbs.com
State Bar No. 24092001                            KUHN HOBBS PLLC
laurenbross@herring-irwin.com                     3307 Northland Drive, Suite 310
HERRING & IRWIN, L.L.P.                           Austin, Texas 78731-4946
1411 West Avenue, Suite 100                       (512) 476-6000
Austin, Texas 78701                               (512) 476-6002 (fax)
(512) 320-0665
(512) 519-7580 (fax)

                                           Jessica Palvino
                                           State Bar No. 24048780
                                           jpalvino@mcginnislaw.com
                                           MCGINNIS, LOCHRIDGE & KILGORE, LLP
                                           600 Congress Avenue, Suite 2100
                                           Austin, Texas 78701
                                           (512) 495-6079
                                           (512) 505-6379 (fax)

                              COUNSEL FOR APPELLEE




                                           2
                              CERTIFICATE OF SERVICE

        I hereby certify that I served a copy of this notice on counsel of record either
electronically, in accordance with the rules on electronic filing on June 23, 2015, as
listed below:


                                        /s/ Kurt Kuhn
                                        Kurt Kuhn


Mark Cohen
805 West 10th Street, Suite 100
Austin, Texas 78701
mark@cohenlegalservices.com




                                           3